Exhibit 99.1 JAGUAR MINING INC. Interim Consolidated Financial Statements June 30, 2009 and 2008 (unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents (Note 9) $ $ Inventory Prepaid expenses and sundry assets (Note 2) Prepaid expenses and sundry assets (Note 2) Net smelter royalty (Note 8 (c)) Restricted cash (Note 3) Property, plant and equipment Mineral exploration projects (Note 4) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable (Note 5) Income taxes payable Asset retirement obligations Unrealized foreign exchange losses (Note 3) - Deferred compensation liability (Note 6) Notes payable (Note 5) Future income taxes - Asset retirement obligations Total liabilities Shareholders' equity Common shares Stock options Contributed surplus Deficit ) ) Commitments (Note 10) $ $ See accompanying notes to interim consolidated financial statements. On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director 1 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Gold sales $ Production costs ) Stock-based compensation (Note 6) ) - ) - Depletion and amortization ) Gross profit Operating expenses: Exploration Stock-based compensation (Note 6) Administration Management fees (Note 8(a)) Amortization 53 Accretion expense 65 Other ) Total operating expenses Income before the following Loss on forward derivatives - - - Gain on forward foreign exchange derivatives (Note 3) Foreign exchange gain ) Interest expense Interest income ) Gain on disposition of property ) - ) - Other non-operating expenses (recovery) - ) ) Total other expenses (recoveries) Income before income taxes Income taxes Current income taxes Future income taxes Total income taxes Net income (loss) and comprehensive income (loss) for the period ) Basic net income (loss) per share (Note 7) $ $ ) $ $ Diluted net income (loss) per share (Note 7) $ $ ) $ $ Weighted average number of common shares outstanding -Basic (Note 7) Weighted average number of common shares outstanding -Diluted (Note 7) See accompanying notes to interim consolidated financial statements. 2 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Cash provided by (used in): Operating activities: Net income (loss) and comprehensive income (loss) $ $ ) $ $ Items not involving cash: Unrealized foreign exchange gain ) Stock-based compensation Non-cash interest expense Accretion expense 65 Future income taxes Depletion and amortization Amortization of net smelter royalty - 80 - Unrealized loss (gain) on foreign exchange contracts ) ) ) Reclamation expenditure ) - ) - Change in non-cash operating working capital Accounts receivable - ) - ) Inventory ) Prepaid expenses and sundry assets ) Accounts payable and accrued liabilities ) Current taxes payable ) ) Financing activities: Issuance of common shares, special warrants and warrants, net Increase in restricted cash (1
